Citation Nr: 0506734	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  00-03 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  

2.	Entitlement to a rating in excess of 10 percent for tinea 
cruris, tinea pedis, and tinea manum.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to August 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1999 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
PTSD and a skin disorder.  The veteran appealed the ratings 
assigned for the disorders.  During the course of the appeal, 
the rating for PTSD was increased to 50 percent, with the 
veteran indicating that he wished to continue his appeal.  

The case was remanded by the Board in December 2003.  


FINDINGS OF FACT

1.	The veteran's PTSD is currently manifested by sleep 
disturbances, flashbacks and intrusive thoughts, anxiety, and 
an abnormal affect.  He has also had complaints of panic 
attacks and some homicidal thoughts, with a history of 
irritability.  

2.	On examination in 1998, the veteran's skin disorder was 
manifested by scaling of the hands and feet, 
hyperpigmentation, and pruritis.  

3.	Subsequent to August 2002, the veteran's skin disorder was 
not shown to affect at least 5 percent of his body; systemic 
therapy with steroids or use of immunosuppressive drugs is 
not demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  

2.  The criteria for a rating in excess of 10 percent for 
tinea cruris, tinea pedis, and tinea manum, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rule implementing the VCAA was published on August 29, 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The Board finds that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished letters in May 2001, June 2002, and 
February 2004 that provided notification of the information 
and medical evidence necessary to substantiate this claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit information regarding any evidence that he believes 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 
Vet. App. 183 (2002).  The Board notes that the initial 
unfavorable adjudications in this appeal were made prior to 
the effective date of the VCAA.  Since the veteran was given 
the required notifications later, the lack of pre-
adjudication notification did not prejudice his claims 
because he was not denied any rights to which he was entitled 
at the time, and the claims were readjudicated after VCAA-
compliant notice had been given.

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Disability Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Each of the disorders for which the veteran is claiming a 
higher evaluation will be addressed separately.  

PTSD

Service connection for PTSD was established by rating 
decision dated in November 1999, which gave rise to this 
appeal.  The initial rating was set at 30 percent disabling, 
but this was increased to 50 percent retroactively to the 
effective date of the grant.  

An examination was conducted by VA in September 1998.  At 
that time, the veteran complained of recurrent and intrusive 
recollections of his tour of duty.  He reported 
that at one time he experienced recurrent distressing dreams 
of events, but this no longer occurred.  He reported 
flashback episodes in the past as well, but none currently.  
He experienced intense psychological distress at the exposure 
to any reminders of his Vietnam experiences, which was 
apparent during the interview.  He stated that he did not 
watch television, except for game shows, for fear of seeing 
violence that might trigger memories of Vietnam.  He exerted 
an effort to avoid activities that reminded him of his 
trauma.  He stated that he slept all day and stayed up all 
night.  His contact with other people was fairly limited.  He 
stated that, despite attempts to locate employment, he had 
been unable to find work over the past 20 years.  He reported 
a restricted range of affect and difficulty concentrating.  
He stated that he did not have any difficulty falling asleep, 
but did have irritability and frequent outbursts.  He did not 
have an exaggerated startle response, but did report 
hypervigilance.  These symptoms had been present for many 
years and caused significant stress in social, occupational 
and other important areas of functioning.  

On mental status evaluation, the veteran was noted to be 
extremely pleasant while walking to the interview room, but 
became increasingly irritable and hostile as the interview 
progressed.  There was no psychomotor agitation and fair eye 
contact.  He was initially superficially cooperative but as 
the interview progressed, he became more forthcoming.  The 
veteran's mood was somber.  His affect was restricted and 
somewhat labile.  At one point, the veteran became extremely 
tearful when talking about his family experiences.  He 
repeatedly became hostile and angry when questioned about his 
experiences in Vietnam.  His thought processes were goal 
directed and logical with no loosening of associations or 
thought disorder in evidence.  The main theme of his 
conversation was his avoidance behavior.  There were no 
phobias, delusions, suicidal or homicidal ideations, or 
hallucinations.  He was alert and oriented to time, place and 
person.  There were no gross cognitive deficits.  Insight was 
fair and judgment was intact.  The diagnosis was PTSD.  The 
veteran's Global Assessment of Functioning (GAF) score was 
70, both currently and in the past.  

An examination was conducted by VA in February 2001.  At that 
time, the veteran reported that, currently, he stayed to 
himself, having no friends or family contact.  He just did 
not get along with others.  He had indicated that he had 
recently been divorced from his second wife.  He became 
distressed at thinking about many things, including his 
experiences in Vietnam.  He became distressed when 
participating with veteran's groups.  On mental status 
evaluation, he was alert and oriented.  His manner was 
initially very friendly, but deteriorated greatly as the 
interview progressed.  He became quite hostile and angry, 
denouncing VA and describing a prejudice against Vietnam 
veterans that had contributed to his inability to find 
employment.  These attacks were interspersed with an attitude 
of self-pity that suggested helplessness.  He was a poor 
historian.  He stated that he had not expected this interview 
and had expected to be evaluated for his skin rash.  Once he 
began a tirade, it was difficult to re-direct the 
questioning.  He did not acknowledge hallucinations or 
delusions, although his attitude toward VA was one of 
suspicion.  He denied suicidal thoughts, but stated that he 
might have some homicidal thoughts from time to time.  He had 
no problem in personal hygiene.  Memory skills were described 
as good at times, but poor at others.  He denied obsessive or 
ritualistic behavior.  He had panic attacks, waking up at 
night when he experienced nightmares.  Sleep was limited to 
three hours and was of poor quality.  Impulse control was 
poor and this caused problems in his interpersonal 
relationships for a long period of time.  The diagnosis was 
PTSD.  His GAF score was 50.  The examiner summarized that 
the veteran appeared to be more distressed than on his last 
evaluation.  His inability to get along with others had 
apparently resulted in his being unable to sustain employment 
at VA.  He was less able to modulate his behavior on this 
occasion as opposed to his earlier evaluation.  It was, 
however, noted that he was able to maintain his full-time 
standing at a vocational school for a four-month period.  

VA outpatient treatment records, dated from 1997 to 2003, 
have been received and reviewed.  Records show therapy for 
his PTSD.  On evaluation in April 2002, this was noted to be 
stable.  

An examination was conducted by VA in January 2004.  At that 
time, it was noted that he was employed as a security guard.  
At the beginning of the examination, it was noted that the 
veteran was angry at having had to wait for three to five 
minutes.  He reported nightmares and intrusive thoughts of 
Vietnam  that he tried his best to avoid.  When he could not 
do so he became extraordinarily angry.  He reported that when 
he was not distracted with work or other activities, he heard 
the television talking to him.  When not distracted, he heard 
voices talking to him when no one else was around.  He 
reported very traumatic events from Vietnam and this 
continued to preoccupy his mind.  He indicated that he loved 
his children and grandchildren, but felt that his anger was 
an impediment to actually having consistent caring feelings 
for people.  He said that people did not understand him.  He 
exhibited obvious irritability and reported extreme trouble 
sleeping and with hypervigilance.  

On mental status evaluation, he established glaring and 
intermittent eye contact, although he never threatened.  He 
felt threatened by the intensity of his anger and he saw the 
examiner as someone who would devalue him.  His speech was 
pressured and he had an increased rate of prosody.  His 
affect exhibited an intense and labile  range that was 
inconsistent with his thought content.  He was very guarded.  
His mood was very irritable.  Thought process exhibited 
formal thought disorder of circumstantiality and 
tangentiality.  His thought content had no suicidal or 
homicidal ideation and no active current auditory or visual 
hallucinations.  Delusions of persecution were unclear.  It 
was difficult to distinguish between trouble concentrating 
and his formal thought disorder, at times.  His insight was 
poor and his judgment was poor.  The diagnoses were 
schizophrenia, paranoid type, and PTSD, chronic.  The GAF 
score was 35.  It was noted that the veteran was not 
undergoing psychiatric treatment and that his prognosis 
without it was poor.  His prognosis with treatment was 
considered to be good.  

An examination was conducted by VA in April 2004.  The 
veteran presented with symptoms of chronic moderate PTSD.  He 
reported flashbacks, but denied nightmares because he stated 
that he did not sleep more than two to three hours per night.  
He denied feeling numb, but did report significant isolation 
from others.  He reported significant irritability, which 
caused him to avoid close relationships.  This contributed to 
his isolation.  He stated that he was always on the alert, 
and stated that this had become second nature to him.  He 
reported having some problems with memory, but denied current 
panic attacks.  He reported significant anxiety.  The prior 
diagnosis of schizophrenia was noted.  During the present 
examination, he denied psychotic symptoms, although he did 
display a paranoid attitude toward others, particularly 
medical personnel.  It was noted that, although he had not 
improved significantly, he had not deteriorated.  

On mental status evaluation, affect was restricted and 
guarded.  His mood was good and his thought processes were 
goal-directed and linear.  He denied suicidal or homicidal 
ideation, but much of the veteran's conversation had anger 
towards others.  He did not display evidence of auditory or 
visual hallucinations or delusions.  Cognitions were grossly 
intact.  Insight and judgment appeared to be poor.  The 
diagnosis was PTSD, chronic, moderate.  The examiner stated 
that the veteran appeared to be suffering from chronic 
moderate PTSD, with his symptoms not having improved or 
deteriorated since the past two examinations.  Regarding the 
previous diagnosis of a psychotic disorder, it was noted that 
the veteran now denied those symptoms.  Despite this, he 
presented as somewhat guarded and somewhat paranoid.  In 
comparison with other examinations, the veteran was not 
hostile toward the examiner, with only mild irritation noted.  
In addition to his history of violence, narcissistic and 
antisocial traits were noted.  His relationships seemed to be 
significantly impaired because of his PTSD.  It also appeared 
that there were significant employment difficulties that in a 
large degree related to his PTSD.  

A report of an August 2004 vocational rehabilitation 
counseling session has been received.  It was reported that 
he had been discontinued from vocational rehabilitation in 
April 2004, but stated that he had never been informed of 
this.  It was noted that the veteran was not currently 
working and had had a very unstable work history.  He said 
that he had not tolerated supervision well and this appeared 
to be directly related to his PTSD.  It was determined that 
the veteran met the criteria for a serious employment 
handicap given the severity of his disability, the presence 
of a neuro-psychiatric disability, his unstable work history, 
his advancing age and the likelihood of encountering age 
discrimination in the labor market, and a lack of training 
and education for suitable employment.  His feasibility for a 
vocational rehabilitation program, given his difficulty in 
working with others and his agitated mood, was questioned.  
It was planned that the veteran would resume counseling 
activities at the Vet Center and that the feasibility for a 
vocational rehabilitation program would be explored.  

A non-compensable evaluation for PTSD is warranted where the 
condition has been formally diagnosed, but the symptoms are 
not severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  

A 10 percent rating is warranted for PTSD with occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; where 
symptoms are controlled by continuous medication.  

A 30 percent rating is warranted for PTSD with occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Code 9411 (2004).  

The veteran's PTSD is described as chronic and moderate, and 
is currently manifested by sleep disturbances, flashbacks and 
intrusive thoughts, anxiety, and an abnormal affect.  He also 
has a history of panic attacks (none currently) and some 
homicidal thoughts, with a history of irritability.  He has 
not, however, manifested symptoms that meet or more nearly 
approximate the criteria for a 70 percent rating as outlined 
above.  He has had no suicidal ideation, obsessional rituals 
or illogical speech.  Neither are the panic attacks shown to 
be near-continuous, but were not demonstrated on the most 
recent evaluation report.  Neither was there evidence of 
spatial disorientation or neglect of personal appearance and 
hygiene.  Under these circumstances, as the criteria for a 
rating of 70 percent have not been met, the claim for a 
higher evaluation is denied.  



Skin

Service connection for the veteran's skin disorder, evaluated 
as 10 percent disabling, was granted by the RO in November 
1999.  An examination was conducted by VA in September 1998.  
At that time, the veteran indicated that he had first 
developed a rash on his groin while serving in Vietnam.  He 
reported that he currently used Mycelex cream once per day, 
which worked to control the eruptions.  On examination, the 
veteran reported mild discomfort as well as pruritis in the 
areas involved.  There was dry scale over the palms, more on 
the left than the right.  There were similar dry scales over 
the feet in a moccasin distribution.  The groin appeared to 
be essentially clear.  There was no scale or erythema.  There 
was a slight hyperpigmentation noted in the folds.  The 
diagnoses were tinea pedis, tinea manum and tinea cruris, now 
with mild post-inflammatory hyperpigmentation.  

VA outpatient treatment records, dated from 1987 to 2003, 
have been received.  These records include reports of 
treatment for the veteran's skin disorder.  On examination in 
November 2003, the veteran was noted to have a rash on the 
palms and soles.  He used the medications Loprox, Nystatin, 
and Amlactin.  He stated that he had "tried everything."  
On examination diffuse thickening was found on the left hand, 
with scaling and keratotic papules found mainly in the 
creases.  These were noted to be painful at times.  There was 
no evidence of onychomycosis on the hands.  The groin had 
hyperpigmented patches, bilaterally, with evidence of 
excoriation and erosion extending onto the scrotum on the 
right.  Both feet showed moderately thick white scaling in a 
moccasin distribution.  Subungual debris was suggestive of 
onychomycosis.  There were no keratotic papules.  No other 
rashes suspicious of tinea were found.  The assessments were 
tinea pedis, manum and probably cruris.  

In May 2004, a VA physician reviewed the results of the 
November 2003 dermatology service evaluation and noted that 
the veteran had been prescribed hydrocortisone cream 
topically, to the groin and Loprox cream to the groin, hands,  
and feet.  

The regulations for the evaluation of disabilities of the 
skin were amended, effective August 30, 2002. 67 Fed. Reg. 
49590-49599 (July 31, 2002) and 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002). When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied. Karnas, 1 Vet. 
App. 308. Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date. 
VAOPGCPREC 3-2000.

For eczema, with slight, if any exfoliation, exudation or 
itching, if on a nonexposed surface or small area, a 
noncompensable rating is warranted.  For eczema, with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, a 10 percent rating is warranted.  
For eczema with exudation or itching constant, extensive 
lesions, or marked disfigurement, a 30 percent rating is 
warranted.  For eczema, with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, a 50 percent 
rating is warranted.  38 C.F.R. § 4.118, Code 7806 (effective 
prior to August 30, 2002.)

For a 30 percent evaluation under the criteria in effect 
prior to August 2002 constant exudation or itching, extensive 
lesions, or marked disfigurement must be demonstrated.  On 
examination in 1998, scaling, hyperpigmentation, and pruritis 
were noted, but the criteria needed for a 30 percent 
evaluation were not demonstrated.  Extensive lesions, marked 
disfigurement, or constant exudation or itching is not shown.  
Therefore, a rating in excess of 10 percent is not warranted.  

Dermatitis or eczema with more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating. 
With 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period a 30 percent evaluation will 
be assigned. With at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period a 10 percent 
rating will be assigned. With less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period a zero percent rating will be assigned. Or 
rate as disfigurement of the head, face, or neck (DC 7800) or 
scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon 
the predominant disability. 38 C.F.R. § 4.118, Code 7806, 
(effective as of August 30, 2002.)

The veteran's skin disorder has not been shown to affect at 
least 5 percent of his body.  While topical treatment with 
hydrocortisone, a steroid medication, has been shown, 
systemic therapy with steroids has not been demonstrated.  
Use of immunosuppressive drugs is similarly not demonstrated.  
As such, the preponderance of the evidence is against a 
rating in excess of the currently assigned 10 percent.  


ORDER

A rating in excess of 50 percent for PTSD is denied.  

A rating in excess of 10 percent for tinea cruris, tinea 
pedis, and tinea manum is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


